Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Ishii publication wherein it discloses a driving support apparatus (see Figs. 1 - 3, and ¶0024.  In particular, see Figs. 1 and 3.  See ¶0024, "travel support apparatus 1 ... controlling the vehicle so that the driver can visually recognize the surrounding environment") comprising:
a recognizer configured to recognize a light of a traffic light that exists ahead of a host vehicle.  (See Figs. 1 - 3, and ¶0030, "external environment acquisition unit 111 ... detects road information visually recognized by the driver include ... a traffic light 26." See also ¶0052.),
a controller configured to perform a deceleration support control if the recognized light requires deceleration or stop of the host vehicle.  (See Fig. 13, ¶0060, and ¶0100 - ¶0103.  In particular, see Fig. 13 ~ process method steps S4 – S8.  

    PNG
    media_image1.png
    378
    491
    media_image1.png
    Greyscale


However, the prior art does not teach, or suggest every element of independent claim 1. As such, a person skilled in the art would not modify Ishi, or any other combination thereof, to provide the method when the driving support apparatus does not specify a course of the host vehicle, the deceleration support control, which is performed by the controller, decelerates the host vehicle such that a target vehicle speed when the recognized light permits the host vehicle to travel in a particular direction while requiring deceleration or stop of the host vehicle is high in comparison with a target vehicle speed when the recognized light does not permit the host vehicle to travel in the particular direction while requiring deceleration or stop of the host vehicle.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method when the driving support apparatus does not specify a course of the host vehicle, the deceleration support control, which is performed by the controller, decelerates the host vehicle such that a target vehicle speed when the recognized light permits the host vehicle to travel in a particular direction while requiring deceleration or stop of the host vehicle is high in comparison with a target vehicle speed when the recognized light does not permit the host vehicle to travel in the particular direction while requiring deceleration or stop of the host vehicle.      
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661